          Case 1:18-cr-00373-RJS Document 758 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                -v-                                                  No 18-cr-373-2 (RJS)
                                                                           ORDER
 LLOYD GORDON

                        Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Defendant Gordon’s sentencing was scheduled to take place yesterday at 3:00 p.m. in

Courtroom 12D at the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY

10007. See Doc. Nos. 735 and 753. However, due to his possible exposure to COVID-19,

Defendant was placed in quarantine at the Metropolitan Detention Center, Brooklyn and

was unable to appear for the sentencing. Accordingly, IT IS HEREBY ORDERED THAT

Defendant Gordon’s sentencing is adjourned. The Court will confer with the parties regarding

appropriate dates for rescheduling the sentencing in light Defendant’s mandatory quarantine,

after which the Court will issue a separate order setting a new date for the sentencing.

SO ORDERED.

Dated:         December 1, 2020
               New York, New York

                                              ______________________________
                                              RICHARD J. SULLIVAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation
